an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (Glover, J.), dated December 23, 2002, as granted the defendant’s motion for summary judgment dismissing the plaintiffs cause of action to recover damages based on negligence.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the plaintiffs cause of action to recover damages based on negligence. In opposition to the defendant’s prima facie demonstration of entitlement to judgment as a matter of law, the plaintiff did not raise an issue of fact as to whether the defendant failed to exercise reasonable care in inspecting and repairing his bicycle (see generally Hidden Meadows Dev. Co. v Parmelee’s Forest Prods., 289 AD2d 642 [2001]).
The plaintiffs remaining contentions have been rendered academic in light of our determination. Santucci, J.P., Florio, Schmidt and Rivera, JJ., concur.